                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10 ULISES ZABALETA LANZ,                    )   No. CV 19-1626 CJC (FFM)
                                            )
11                     Petitioner,          )   ORDER FOR DISMISSAL OF
           v.                               )   PETITION WITHOUT PREJUDICE
12                                          )
                                            )
13 KEVIN MCALEENAN, et al.,                 )
                                            )
14                     Respondents.         )
                                            )
15
16         On August 27, 2019, Ulises Zabaleta Lanz (hereinafter “Petitioner”)
17 initiated this action by filing a Petition for Writ of Habeas Corpus pursuant to 28
18 U.S.C. § 2241 (hereinafter “Petition”). Petitioner challenged his detention and
19 sought his release from immigration custody. On October 11, 2019, respondents
20 filed a notice that Petitioner had been released from immigration custody and
21 suggested that the Petition is now moot. The Court issued an order on October
22 15, 2019, requiring Petitioner to show cause why the action should not be
23 dismissed as moot. Petitioner responded to the Court order by filing a notice of
24 voluntary dismissal without prejudice of this action. Because respondents have
25 not filed an answer to the Complaint or a motion for summary judgment, the
26 / / /
27 / / /
28 / / /
 1 notice is sufficient in and of itself to dismiss the action without further order of
 2 this Court.    FED. R. CIV. P. 41(a)(1).
 3         IT IS THEREFORE ORDERED that this action is hereby dismissed
 4 without prejudice.
 5
 6 DATED: November 8, 2019
 7
 8                                            ____________________________
                                                   CORMAC J. CARNEY
 9
                                                United States District Judge
10
11
     Presented by:
12
13
      /S/ FREDERICK F. MUMM
14     FREDERICK F. MUMM
      United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
